—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered February 27, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his statement on direct examination that he “never sold drugs before”, opened the door to the prosecutor’s inquiry into the facts underlying his prior criminal facilitation conviction (see, People v Rodriguez, 85 NY2d 586; People v Fardan, 82 NY2d 638; People v Gomez, 227 AD2d 210).
The defendant has not preserved for appellate review his contention that the court improperly permitted an undercover police officer to testify who had not been qualified as an expert *423(see, People v Lacend, 216 AD2d 112; People v LeCount, 221 AD2d 566; People v Bailey, 178 AD2d 420). In any event, the contention is without merit (see, People v Syshawn, 200 AD2d 778; People v Santiago, 222 AD2d 461; People v Graves, 202 AD2d 240, affd 85 NY2d 1024). Mangano, P. J., Bracken, Altman and McGinity, JJ., concur.